
	
		One Hundred Eleventh Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. 3196
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend the Presidential Transition Act of
		  1963 to provide that certain transition services shall be available to eligible
		  candidates before the general election.
	
	
		1.Short titleThis Act may be cited as the
			 Pre-Election Presidential Transition
			 Act of 2010.
		2.Certain Presidential transition services
			 may be provided to eligible candidates before general election
			(a)In generalSection 3 of the Presidential Transition
			 Act of 1963 (3 U.S.C. 102 note) is amended by adding at the end the following
			 new subsection:
				
					(h)(1)(A)In the case of an eligible candidate, the
				Administrator—
								(i)shall notify the candidate of the
				candidate's right to receive the services and facilities described in paragraph
				(2) and shall provide with such notice a description of the nature and scope of
				each such service and facility; and
								(ii)upon notification by the candidate of which
				such services and facilities such candidate will accept, shall, notwithstanding
				subsection (b), provide such services and facilities to the candidate during
				the period beginning on the date of the notification and ending on the date of
				the general elections described in subsection (b)(1).
								The Administrator shall also notify
				the candidate that sections 7601(c) and 8403(b) of the Intelligence Reform and
				Terrorism Prevention Act of 2004 provide additional services.(B)The Administrator shall provide the notice
				under subparagraph (A)(i) to each eligible candidate—
								(i)in the case of a candidate of a major party
				(as defined in section 9002(6) of the Internal Revenue Code of 1986), on one of
				the first 3 business days following the last nominating convention for such
				major parties; and
								(ii)in the case of any other candidate, as soon
				as practicable after an individual becomes an eligible candidate (or, if later,
				at the same time as notice is provided under clause (i)).
								(C)(i)The Administrator shall, not later than 12
				months before the date of each general election for President and
				Vice-President (beginning with the election to be held in 2012), prepare a
				report summarizing modern presidential transition activities, including a
				bibliography of relevant resources.
								(ii)The Administrator shall promptly make the
				report under clause (i) generally available to the public (including through
				electronic means) and shall include such report with the notice provided to
				each eligible candidate under subparagraph (A)(i).
								(2)(A)Except as provided in subparagraph (B), the
				services and facilities described in this paragraph are the services and
				facilities described in subsection (a) (other than paragraphs (2), (3), (4),
				(7), and 8(A)(v) thereof), but only to the extent that the use of the services
				and facilities is for use in connection with the eligible candidate's
				preparations for the assumption of official duties as President or
				Vice-President.
							(B)The Administrator—
								(i)shall determine the location of any office
				space provided to an eligible candidate under this subsection;
								(ii)shall, as appropriate, ensure that any
				computers or communications services provided to an eligible candidate under
				this subsection are secure;
								(iii)shall offer information and other
				assistance to eligible candidates on an equal basis and without regard to
				political affiliation; and
								(iv)may modify the scope of any services to be
				provided under this subsection to reflect that the services are provided to
				eligible candidates rather than the President-elect or Vice-President-elect,
				except that any such modification must apply to all eligible candidates.
								(C)An eligible candidate, or any person on
				behalf of the candidate, shall not use any services or facilities provided
				under this subsection other than for the purposes described in subparagraph
				(A), and the candidate or the candidate’s campaign shall reimburse the
				Administrator for any unauthorized use of such services or facilities.
							(3)(A)Notwithstanding any other provision of law,
				an eligible candidate may establish a separate fund for the payment of
				expenditures in connection with the eligible candidate's preparations for the
				assumption of official duties as President or Vice-President, including
				expenditures in connection with any services or facilities provided under this
				subsection (whether before such services or facilities are available under this
				section or to supplement such services or facilities when so provided). Such
				fund shall be established and maintained in such manner as to qualify such fund
				for purposes of section 501(c)(4) of the Internal Revenue Code of 1986.
							(B)(i)The eligible candidate may—
									(I)transfer to any separate fund established
				under subparagraph (A) contributions (within the meaning of section 301(8) of
				the Federal Election Campaign Act of 1971 (2 U.S.C. 431(8))) the candidate
				received for the general election for President or Vice-President or payments
				from the Presidential Election Campaign Fund under chapter 95 of the Internal
				Revenue Code of 1986 the candidate received for the general election;
				and
									(II)solicit and accept amounts for receipt by
				such separate fund.
									(ii)Any expenditures from the separate fund
				that are made from such contributions or payments described in clause (i)(I)
				shall be treated as expenditures (within the meaning of section 301(9) of such
				Act (2 U.S.C. 431(9))) or qualified campaign expenses (within the meaning of
				section 9002(11) of such Code), whichever is applicable.
								(iii)An eligible candidate establishing a
				separate fund under subparagraph (A) shall (as a condition for receiving
				services and facilities described in paragraph (2)) comply with all
				requirements and limitations of section 5 in soliciting or expending amounts in
				the same manner as the President-elect or Vice-President-elect, including
				reporting on the transfer and expenditure of amounts described in subparagraph
				(B)(i) in the disclosures required by section 5.
								(4)(A)In this subsection, the term eligible
				candidate means, with respect to any presidential election (as defined
				in section 9002(10) of the Internal Revenue Code of 1986)—
								(i)a
				candidate of a major party (as defined in section 9002(6) of such Code) for
				President or Vice-President of the United States; and
								(ii)any other candidate who has been determined
				by the Administrator to be among the principal contenders for the general
				election to such offices.
								(B)In making a determination under
				subparagraph (A)(ii), the Administrator shall—
								(i)ensure that any candidate determined to be
				an eligible candidate under such subparagraph—
									(I)meets the requirements described in Article
				II, Section 1, of the United States Constitution for eligibility to the office
				of President;
									(II)has qualified to have his or her name
				appear on the ballots of a sufficient number of States such that the total
				number of electors appointed in those States is greater than 50 percent of the
				total number of electors appointed in all of the States; and
									(III)has demonstrated a significant level of
				public support in national public opinion polls, so as to be realistically
				considered among the principal contenders for President or Vice-President of
				the United States; and
									(ii)consider whether other national
				organizations have recognized the candidate as being among the principal
				contenders for the general election to such offices, including whether the
				Commission on Presidential Debates has determined that the candidate is
				eligible to participate in the candidate debates for the general election to
				such
				offices.
								.
			(b)Administrator required To provide
			 technology coordination upon requestSection 3(a)(10) of the Presidential
			 Transition Act of 1963 (3 U.S.C. 102 note) is amended to read as
			 follows:
				
					(10)Notwithstanding subsection (b),
				consultation by the Administrator with any President-elect,
				Vice-President-elect, or eligible candidate (as defined in subsection (h)(4))
				to develop a systems architecture plan for the computer and communications
				systems of the candidate to coordinate a transition to Federal systems if the
				candidate is
				elected.
					.
			(c)Coordination with other transition
			 services
				(1)Security clearancesSection 7601(c) of the Intelligence Reform
			 and Terrorism Prevention Act of 2004 (50 U.S.C. 435b note) is amended—
					(A)by striking paragraph (1) and
			 inserting:
						
							(1)DefinitionIn this section, the term eligible
				candidate has the meaning given such term by section 3(h)(4) of the
				Presidential Transition Act of 1963 (3 U.S.C. 102
				note).
							,
				and
					(B)by striking major party
			 candidate in paragraph (2) and inserting eligible
			 candidate.
					(2)Presidentially appointed
			 positionsSection
			 8403(b)(2)(B) of such Act (5 U.S.C. 1101 note) is amended to read as
			 follows:
					
						(B)Other candidatesAfter making transmittals under
				subparagraph (A), the Office of Personnel Management shall transmit such
				electronic record to any other candidate for President who is an eligible
				candidate described in section 3(h)(4)(B) of the Presidential Transition Act of
				1963 (3 U.S.C. 102 note) and may transmit such electronic record to any other
				candidate for
				President.
						.
				(d)Conforming amendmentsSection 3 of the Presidential Transition
			 Act of 1963 (3 U.S.C. 102 note) is amended—
				(1)in subsection (a)(8)(B), by striking
			 President-elect and inserting President-elect or eligible
			 candidate (as defined in subsection (h)(4)) for President; and
				(2)in subsection (e), by inserting , or
			 eligible candidate (as defined in subsection (h)(4)) for President or
			 Vice-President, before may designate.
				3.Authorization of transition activities by
			 the incumbent administration
			(a)In generalThe President of the United States, or the
			 President's delegate, may take such actions as the President determines
			 necessary and appropriate to plan and coordinate activities by the Executive
			 branch of the Federal Government to facilitate an efficient transfer of power
			 to a successor President, including—
				(1)the establishment and operation of a
			 transition coordinating council comprised of—
					(A)high-level officials of the Executive
			 branch selected by the President, which may include the Chief of Staff to the
			 President, any Cabinet officer, the Director of the Office of Management and
			 Budget, the Administrator of the General Services Administration, the Director
			 of the Office of Personnel Management, the Director of the Office of Government
			 Ethics, and the Archivist of the United States, and
					(B)any other persons the President determines
			 appropriate;
					(2)the establishment and operation of an
			 agency transition directors council which includes career employees designated
			 to lead transition efforts within Executive Departments or agencies;
				(3)the development of guidance to Executive
			 Departments and agencies regarding briefing materials for an incoming
			 administration, and the development of such materials; and
				(4)the development of computer software,
			 publications, contingency plans, issue memoranda, memoranda of understanding,
			 training and exercises (including crisis training and exercises), programs,
			 lessons learned from previous transitions, and other items appropriate for
			 improving the effectiveness and efficiency of a Presidential transition that
			 may be disseminated to eligible candidates (as defined in section 3(h)(4) of
			 the Presidential Transition Act of 1963, as added by section 2(a)) and to the
			 President-elect and Vice-President-elect.
				Any information and other assistance
			 to eligible candidates under this subsection shall be offered on an equal basis
			 and without regard to political affiliation.(b)Reports
				(1)In generalThe President of the United States, or the
			 President's delegate, shall provide to the Committee on Oversight and
			 Government Reform of the House of Representatives and the Committee on Homeland
			 Security and Governmental Affairs of the Senate reports describing the
			 activities undertaken by the President and the Executive Departments and
			 agencies to prepare for the transfer of power to a new President.
				(2)TimingThe reports under paragraph (1) shall be
			 provided six months and three months before the date of the general election
			 for the Office of President of the United States.
				4.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out the
			 provisions of this Act.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
